Citation Nr: 0906992	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  07-14 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease of the cervical spine status post C6-C7 fusion, 
currently rated 10 percent disabling. 

2.  Entitlement to an increased evaluation for status post 
bunionectomy of the left great toe, currently rated 10 
percent disabling. 

3.  Entitlement to an increased evaluation for status post 
bunionectomy of the right great toe, currently rated 10 
percent disabling. 

4.  Entitlement to an increased evaluation for scar of the 
left foot, status post bunionectomy, currently rated 10 
percent disabling. 

5.  Entitlement to an increased evaluation for scar of the 
right foot, status post bunionectomy, currently rated 10 
percent disabling.

6.  Entitlement to an increased evaluation for bilateral pes 
planus, currently rated noncompensably (zero percent) 
disabling. 

REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from November 1988 to January 
1999 and from December 2001 to January 2004.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.

REMAND

The Veteran was afforded VA examinations for compensation 
purposes to address his claimed disorders on appeal, in June 
2006 and August 2006.  Subsequent to these examinations, the 
Veteran's records of private treatment by Dr. D.L., 
reflecting treatment between 2001 and 2005, were obtained and 
associated with the claims file in October 2006.  The VA 
examination reports from June and August of 2006 specifically 
state that the claims file was not available for review.  

VA regulations require that each disability be viewed in 
relation to its history both in the examination and in the 
evaluation of the disability. 38 C.F.R. § 4.1.  Thus, it is 
essential that the examining physicians have the Veteran's 
medical records to review in conjunction with the 
examinations, so that the evaluations of the claimed 
disabilities will be fully informed.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Further, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that VA's duty 
to assist a veteran in obtaining and developing available 
facts and evidence to support a claim includes obtaining an 
adequate and contemporaneous VA examination which takes into 
account the records of prior medical treatment.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990). 

In light of the failure to the RO to obtain VA examinations 
informed by a review of the claims file, and based upon the 
receipt of additional treatment records not reviewed by the 
VA examiners in 2006, the Board finds that contemporaneous 
examinations are in order to address the disabilities for 
which increased rating claims are on appeal.  Green; Littke.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to report all 
treatment received for his service-connected 
cervical spine and foot disorders, beginning from 
2005, and should be asked to submit any pertinent 
evidence in his possession which is not already 
of record, including any additional records of 
private treatment by Dr. D.L..  The RO should 
obtain any as-yet-unobtained treatment records 
from any indicated sources, with appropriate 
authorization.  All records and responses 
received should be associated with the claims 
file.  

2.  Thereafter, the Veteran should be afforded 
appropriate medical examination to address the 
nature and severity of his claimed cervical spine 
degenerative disc disease, bilateral status post 
bunionectomies, bilateral bunionectomy scars, and 
bilateral pes planus.  The examiner(s) should 
assess the level of functional impairment of each 
of those disabilities, including addressing 
disorders of each foot separately.  The examiner 
should address affected functional capacities 
including particularly capacity for substantially 
gainful employment (i.e., employment other than 
that particularly protected from work competition 
in the economy).  The claims file must be made 
available for review in conjunction with any 
examination, and any examination report should 
reflect such review.  All necessary tests should 
be performed.

a.  In determining range of motion of the 
cervical spine, limitation of motion due to 
pain should be reported.  The examiner(s) 
should address the presence and extent of any 
pain, pain on motion, weakened movement, 
excess fatigability, and incoordination.  To 
the extent feasible, additional limitation of 
motion due to weakened movement, excess 
fatigability and incoordination should also be 
assessed.  

b.  The examiner(s) should address 
neurological impairment associated with the 
Veteran's cervical degenerative disc disease, 
inclusive of radiculopathy and impairments in 
extremities, or other dysfunctions associated 
with the his cervical degenerative disc 
disease.  Each associated impairment must be 
addressed in detail, including its affect on 
functioning of individual body systems and any 
effect on his functioning as a whole.  

c.  The examiner(s) should note past VA 
examination reports and findings, as well as 
VA and private treatment findings pertinent to 
the each addressed disorder.  All relevant 
evidence within the claims file should be 
reviewed to the extent this informs the 
current examination.  Note: This requested 
examination is necessitated substantially 
because the prior VA examiners in 2006 did not 
have the claims file available for review of 
pertinent history.  

d.  The examiner(s) should address the degree 
to which any allegations of increased severity 
of the service-connected disabilities are 
supported by objective findings. 

e.  A complete rationale, supported by medical 
evidence, should be provided for all opinions 
expressed.  If some questions cannot be 
answered without resorting to medically 
unsupported speculation, this should be 
stated.

3.  Thereafter, the RO should readjudicate the 
remanded claims de novo.  The RO should consider 
staged ratings, as appropriate, pursuant to Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  If the 
benefits sought on appeal are not granted to the 
Veteran's satisfaction, he and his representative 
should be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

